DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 24 January 2022.  Claims 25-47 are pending, wherein claims 45-47 are new.

Claim Rejections - 35 USC § 101
The 35 USC 101 rejection of claims 25-44 for being directed to an abstract idea have been reconsidered and withdrawn in view of Applicant’s remarks and accompanying claim amendments.

Response to Arguments
Applicant's arguments filed with respect to the rejection of independent claims 25 and 34 under Florio (US Publication no. 2005/0164833) in view of Williams (US Publication no. 2009/0048939) have been fully considered and the rejection as currently applied is withdrawn.  The presently amended scope of claims 25 and 34 is not taught by the presently cited combination, particularly with respect to the newly added limitation for the “the computing device detecting performance parameters during the activity”.  However, the Examiner does dispute several of Applicant’s remarks pertaining to how Florio and Williams were asserted against the claims and the alleged assertion of the use of Official Notice.
First, Applicant argues that neither Florio nor Williams teach or suggest that “the computing device defining a success rate based on the detected performance parameters.  Examiner only agrees with the assertion that the success rate is based on improving or getting nearer to achieving or completing something (i.e., definition of progress; Collins dictionary); which, the Examiner proposes, would be recognized as indicator to the user of the achievement that one has been trying to do (i.e., definition of success; Collins dictionary).  In view of this, the Examiner submits that the “Track Your Progress” feature of Florio necessarily reads on the claimed limitation of “success rate based on a user’s performance during an activity” from the “device receiving user feedback on the activity” for reasons that the log, report, or chart provided therein indicates whether the user was successful or not at achieving a goal.
Second, with respect to Applicant’s allegation that the Office action relied on improper Official Notice, the Examiner respectfully disagrees.  The written rejection does indeed lack proper citation, however this was not meant to imply use of Official Notice.  The omission of citation was inadvertent and directs the Applicant to 
As was pointed out, previous to the amendment, performance parameters were not determined nor required for defining the success rate as recited in previously presented claim 26.  Accordingly, claim 25, as amended, presents a new scope.  To account for this new scope, the rejection has been reformulated under Florio (US Publication no. 2005/0164833) in view of Williams (US Publication no. 2009/0048939) further in view of Flaherty et al. (US Publication no. 2006/0167371).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, and 30-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florio (US Publication no. 2005/0164833 – previously cited) in view of Williams (US Publication no. 2009/0048939 – previously cited), further in view of Flaherty et al. (US Publication no. 2006/0167371).
In regard to claim 25, Florio describes an interactive training application that aids a user in generating exercise routine to work various areas of interest of their body in order to obtain desired fitness results (para 29).  The training application performs a method implemented on a computing device such as a lap-top computer, a desktop computer, personal digital assistance, hand-held device, or cell phone connectable to the internet, such device including video monitor/display/touch screen and keypads/keyboards/number pads (para 32-34).  Such computing device considered to comprise a graphical user interface.  The method of the application comprising: the computing device 10 receiving user input indicating features of the activity (para 32, 39-
Florio is considered to substantially describe the invention as claimed, however does not teach that the computing device receives user feedback on the activity, wherein the user feedback is input via a forum module that comprises a connection to a social networking application programming interface.  Florio does teach that a user can enter data into a tracking log to track progress via an interface of the application (para 42).  This demonstrates that a user can have access to historical performance parameters about a particular workout in response to user selection.  It also demonstrates that a user’s data can be stored and be reviewed by other viewers.  However, Florio falls short on sharing the data on a forum in a social network setting.  Williams is directed to systems and methods for managing media files, and in an embodiment is directed to helping a user keep track of fitness and weight loss programs, create and store customized workout routines, managing workout routines from a computer, and providing ability for a user to share a customized workout (para 
Modifying the application taught by Florio such as the “track your progress” feature to post information on an online forum/social media is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would pertain to the application of a known technique (sharing customized workout routines and progress on online discussion forums) to improve similar devices in the same way such as enabling motivation and support from others, discussion of routines, provide/receive feedback, share playlists, and share stories of success.  The web application (para 33) of Florio is well enabled to permit access to such forum.
Examiner relies on the “Track Your Progress” feature (para 42 and 46) described by Florio which takes the user’s inputs and creates a log, report, or chart of a user’s progress at performing the exercise routine over a period of time to provide an indicator improving or getting nearer to achieving or completing something (i.e., definition of progress; Collins dictionary); which, the Examiner proposes, would be recognized as indicator to the user of the achievement that one has been trying to do (i.e., definition of success; Collins dictionary).  In view of this, the Examiner submits that the “Track Your Progress” feature of Florio necessarily reads on the claimed limitation of “success rate based on a user’s performance during an activity” from the “device receiving user feedback on the activity” for reasons that the log, report, or chart provided therein indicates whether the user was successful or not at achieving a goal.  However, neither Florio nor Williams explicitly disclose a step that a computing device detects performance parameters during an activity, then defines a success rate based on the detected performance parameters.  To provide teaching for this feature, the Examiner refers to Flaherty et al.  Flaherty et al. describes a device that is configured to help a user perform a training routine.  The device includes a biological interface with sensors to obtain various signals from the user performing the training, wherein information from the sensors is used to assist in the application of the training program (para 7 and 29).  Such signals obtained include physiological parameters such as heart rate (para 26).  The user performs one or more tasks of the training routine and a performance measurement is made via the biological interface (para 41).  Flaherty et al. uses the performance parameters acquired during the routine or activity to determine a success rate indicating successful completion of the routine.  Success is measured from one or more performance parameters during or after the routine, and success is achieved when the performance parameter is above a threshold value (para 29 and 77).  The teachings of Flaherty et al. are considered to suggest that determination of 
In regard to claim 26, Flaherty et al. demonstrates that determining a success rate of a routine based on a user’s performance was known.  Further, Flaherty et al. teaches also suggests that based upon the determined success rate, the computing device updates activities of the routine and user control of a training device (para 77).   The application described by Florio enable a user to upload results in order to track progress, wherein the success rate of exercise completion is considered relevant data progress tracking.  Additionally, the forum of Williams enables a user to share his/her performance along with stories of success.
In regard to claim 30, Florio includes a tracking log to track progress of a user following a workout routine (para 32, 42, and 47).  Updates are made by the user manually upon completion of a workout.  However, automating a formerly manual process by computer means (such as automatically storing parameters recorded by an HR monitor or treadmill) has been held to be obvious to one of ordinary skill.  Further, this type of information is relevant to the discussion forum of Williams, wherein once the tracking log of Florio is updated, Florio as modified by Williams would provide the user with additional motivation and feedback from the forum.  Thus sharing this information on social media is considered to have been obvious.

In regard to claim 33, Florio as modified by Williams would enable information entered by a user into a tracking log to be shared on a forum using a computing device to enable exchange of updates and progress on exercise and fitness plans (Florio para 33, 42, and 47; Williams para 19, 31, 32, 39, and 54).

Claims 27-29 and 34-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florio (US Publication no. 2005/0164833 – previously cited) in view of Williams (US Publication no. 2009/0048939 – previously cited), further in view of Darley et al. (US Publication no. 2006/0020421 – previously cited).
In regard to claims 27 and 29, Florio substantially describes the invention as claimed including displaying features of an exercise routine (para 43), however, Florio is deficient in teaching that the computing device initiating a graphical display on a portable fitness monitoring device that conveys the number of intervals making up a selected workout as well as the interval intensity and the interval duration of a first interval; increasing a heart rate zone in response to the user performing above the interval intensity for a portion of the interval duration; and decreasing a heart rate zone in response to the user performing below the interval intensity for a portion of the 

In regard to claim 34, Florio describes an interactive training application that aids a user in generating exercise routine to work various areas of interest of their body in order to obtain desired fitness results (para 29).  The training application performs a method implemented on a computing device such as a lap-top computer, a desktop computer, personal digital assistance, hand-held device, or cell phone connectable to the internet, such device including video monitor/display/touch screen and keypads/keyboards/number pads (para 32-34).  Such computing device considered to comprise a graphical user interface.  The method of the application comprising: the computing device 10 receiving user input indicating features of the activity (para 32, 39-41, and 43: user selects from a drop down menu aspects related to a desired workout, a graphical representation of the human body to select a body part to workout, or nutrition plan options), wherein the user input comprises selecting content from a graphical user interface connected to a library module (the library module is comprise of database 11, para 36 and 43.  Said database comprising menus of workouts, body part for focused workouts, nutrition, and progress), wherein the selected content relates to one of a workout, diet, and nutrition (para 36, 39-42, and 43); the computing device generating 
Florio is considered to substantially describe the invention as claimed, however does not teach that the computing device receives user feedback on the activity, wherein the user feedback is input via a forum module that comprises a connection to a social networking application programming interface.  Florio does teach that a user can enter data into a tracking log to track progress via an interface of the application (para 42).  This demonstrates that a user can have access to historical performance parameters about a particular workout in response to user selection.  It also demonstrates that a user’s data can be stored and be reviewed by other viewers.  However, Florio falls short on sharing the data on a forum in a social network setting.  Williams is directed to systems and methods for managing media files, and in an embodiment is directed to helping a user keep track of fitness and weight loss programs, create and store customized workout routines, managing workout routines from a computer, and providing ability for a user to share a customized workout (para 15-19).  Williams teaches that a workout created or performed by a user may be shared with other through an online discussion forum (such platforms are virtual communities and network which enable interactions between people to share, create, or exchange information and are therefore considered to comprise social media) (para 19, 31, 32, 39, and 54).  The online discussion forums of Williams allow a user to share workouts and routines with others in the online forum.  The forum provides motivation and support from others with similar interest, discuss routines, share words of advice (i.e. feedback), 
Modifying the application taught by Florio such as the “track your progress” feature to post information on an online forum/social media is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would pertain to the application of a known technique (sharing customized workout routines and progress on online discussion forums) to improve similar devices in the same way such as enabling motivation and support from others, discussion of routines, provide/receive feedback, share playlists, and share stories of success.  The web application (para 33) of Florio is well enabled to permit access to such forum.
However, neither Florio nor Williams explicitly disclose a step that a computing device detects performance parameters during an activity.  Darley et al. describe a system and method for monitoring activity of a user.  One aspect of Darley et al. pertains to monitoring workout parameters according to a set of workout zones designated as part of a workout (para 496).  Such parameters include a user’s heart rate, energy expenditure, pace, speed, distance, etc., wherein said parameters are provided on a display to the user (para 170, 172, 481).  Monitoring performance parameters during a workout or training routine is considered to comprise a known technique for providing progress feedback to the user.  Modification of Florio and Williams to compute a performance parameter during a workout activity is considered to 
In regard to claim 35, the forum taught by Williams is comprised of subscribers, which are considered to comprise authorized individuals (para 31).  Subscribers may contribute to a discussion.
In regard to claim 36, the forum taught by Williams enables discussion, advice, motivation, success, workout routines, and playlists to be shared to other users linked/subscribed to the forum (para 19, 31, 32, 39, and 54).
In regard to claims 37 and 38, Florio teaches that a user can enter data into a tracking log to track progress via an interface of the application (para 42 and 47).  This demonstrates that a user can have access to historical performance parameters about a particular workout in response to user selection in order to track progress.  Such data is capable of being shared on a forum such as that disclosed by Williams as it is great content for discussion proffering advice, success, or motivation which is related to coaching.
In regard to claims 39 and 42, Darley et al. teach that the intensity is determined from a plurality of performance parameters that include target heart rates, target speed, or target pace (para 481, 484, 489, 495, 496, 502).
In regard to claims 40 and 41, Florio teaches that a user can enter data into a tracking log to track progress via an interface of the application (para 42 and 47).  This demonstrates that a user can have access to historical performance parameters about a particular workout in response to user selection in order to track progress and displays .

Claims 43-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florio (US Publication no. 2005/0164833) in view of Dvorak et al. (US Publication no. 2008/0103022) further in view of Cribar (US Patent no. 7,572,205).
In regard to claim 43, Florio is considered to substantially suggest the invention as claimed.  Further, Florio teaches that a user has the ability to select music or playlist to listen to while doing the workout phase (para 49).  In such a manner, Florio is considered to be suggestive that a music playlist may be associated with a user workout activity.  However, Florio fails to that a user may provide feedback to alter the playlist after the workout via patient input.  Dvorak et al. system a system and method wherein a playlist is associated with a workout routine as a way to help maintain or increase a current pace and produce a better workout (para 2).  Dvorak et al. teach that playlist may be generated and associated with a particular workout and automatically play when a user engages in a certain activity (e.g., use of a particular piece of equipment).  The playlist can be logged, wherein the system is also enabled to allow a user to adjust the playlist for future exercise or manually assemble the playlist (para 19).  This is considered to suggest that a user has the ability to adjust a previously played list after the workout in order to provide further customization for the particular workout or for another future workout.  Therefore modification of Florio in view of Dvorak et al. to enable a user to modify or adjust a previous playlist after a workout is considered to have been obvious to one of ordinary skill in the art at the time of the invention since 
Florio in view of Dvorak et al. is considered to substantially suggest the invention as claimed, however neither teaches use of a GPS to compute a position of the user during a workout as a performance parameter.  Cribar is directed to a method for assisting a user during endurance training by tracking pace, start/stops, checkpoints on a course etc to meet a specific end goal (abstract).  Cribar incorporates a GPS to communicate with a user worn device in order to ascertain a user’s position and altitude (col 5 lines 3-63).  Cribar uses the GPS data to obtain longitude, latitude, elapsed time, and wattage to provide feedback to a user concerning how far or ahead of they are of their goal (col 6 lines 24-40 and col 8 lines 9-14).  This information is useful in helping a user maintain a pace or distance goal.
Therefore modification of Florio and Dvorak et al. to include a GPS to determine position as a performance parameter is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Cribar demonstrates that GPS position data is known and useful for helping a user maintain a pace or distance goal.  Such modification is considered to comprise the application of a known technique to a known device to yield a predictable result.

Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florio (US Publication no. 2005/0164833 – previously cited) in view of Williams (US Publication no. 2009/0048939 – previously cited) and Flaherty et al. (US .
In regard to claim 47, Florio in view of Williams further in view of Flaherty et al. is considered to substantially describe the invention as claimed, including reliance on teachings of Flaherty et al. to demonstrate use of performance parameters acquired during a routine to assess success at completing as aspects of the routine.  Such performance parameters pertain to physiological signals such as heart rate.  However, parameters related to time, distance, or pace are not discussed. Darley et al. pertains to monitoring workout parameters according to a set of workout zones designated as part of a workout (para 496).  Such parameters include a user’s heart rate, energy expenditure, pace, speed, distance, etc., wherein said parameters are provided on a display to the user (para 170, 172, 481).  Monitoring performance parameters during a workout or training routine is considered to comprise a known technique for providing progress feedback to the user.  The parameters of Darley et al. are considered obvious alternative equivalent suitable for substitution with the parameter of Flaherty et al. (in the recitation of parameters of Darley et al., heart rate is included and therefore considered equivalent to the parameters of pace, distance, and time in assessing performance).  Modification of Florio, Williams, and Flaherty et al. to compute a performance parameters of pace, distance, or time during a workout activity is considered to have been obvious to one of ordinary skill in the art since the modification would comprise the substitution of art recognized alternative equivalents for providing a similar intended result.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 March 2022